Title: [William Lewis to Thomas Lee Shippen, 11 October 1787]
From: Lewis, William
To: Shippen, Thomas Lee



Philadelphia 11. Oct. 1787.

I have given <your father> two or three papers which contain the substance of what has passed here respecting the federal convention. The connecting thread is all I shall send, except a few minutes of the proceedings of the convention.
After four months session the house broke up. The represented  states, eleven and a half, having unanimously agreed to the act handed to you, there were only three dissenting voices; one from New England, a man of sense, but a Grumbletonian. He was of service by objecting to every thing he did not propose. It was of course more canvassed, and some errors corrected. The other two are from Virginia: but Randolph wishes it well, and it is thought would have signed it, but he wanted to be on a footing with a popular rival. Both these men sink in the general opinion. No wonder they were opposed to a Washington and Madison. Dr. Franklin has gained much credit within doors for his conduct, and was the person who proposed the general signature. He had prepared his address in writing. The exertion of speaking being too great, they allowed another to read it. The day previous he sent for the Pennsylvania delegates; and it was reported that he did it to acquaint them of his disapprobation of certain points, and the impossibility of agreeing to them. His views were different. He wanted to allay every possible scruple, and make their votes unanimous. Some of the sentiments of the address were as follows.
‘We have been long together. Every possible objection has been combated. With so many different and contending interests it is impossible that any one can obtain every object of their wishes. We have met to make mutual sacrifices for the general good, and we have at last come fully to understand each other, and settle the terms. Delay is as unnecessary as the adoption is important. I confess it does not fully accord with my sentiments. But I have lived long enough to have often experienced that we ought not to rely too much on our own judgments. I have often found I was mistaken in my most favorite ideas. I have upon the present occasion given up, upon mature reflection, many points which at the beginning, I thought myself immoveably and decidedly in favor of. This renders me less tenacious of the remainder. There is a possibility of my being mistaken. The general principle which has presided over our deliberations now guides my sentiments. I repeat, I do materially object to certain points, and have already stated my objections. But I do declare that these objections shall never escape me without doors; as, upon the whole, I esteem the constitution to be the best possible, that could have been formed under present circumstances; and that it ought to go abroad with one united signature, and receive every support and countenance from us. I trust none will refuse to sign it. If they do, they will put me in mind of the French girl who was always quarelling and finding fault with every one around her, and told her sister that she thought  it very extraordinary, but that really she had never found a person who was always in the right but herself.’
Our assembly was on the point of breaking up, and it was immediately brought on the carpet. Our back-county men, who have had much pains taken with them by those whose places will become less lucrative, opposed it being agitated: not because they objected: (for the thing was good:) but because it came not from Congress. They thought it impossible it could come in time. A vote was carried 43. to 19. They were to meet to fix a time of election. The 19. absconded, so as to prevent there being a house. The resolution of Congress was sent forward by express (by Bingham) and was here 12. hours after signature. They now still refused to attend. A Serjeant at arms and some citizens went for them, and two were obliged to attend. The prints tell the rest. 16. of the 19 addressed, and will render themselves infamous by their wicked and abominable lies. All parties (except the few interested) are for it. It meets with general approbation, and we have no doubt of it’s adoption.
Our Assembly election has passed without any opposition. Constitutionalists and Anti-Constitutionalists are lost in Federal and Anti-federal: and we expect no opposition but from those above-mentioned, and the lawless banditti on the frontiers whose depredations would be then put an end to, and they obliged to be under regular government.
The attempt is novel in history; and I can inform you of a more novel one; that I am assured by the gentlemen who served, that scarcely a personality, or offensive expression escaped during the whole session. The whole was conducted with a liberality and candor which does them the highest honor. I may pronounce that it will be adopted. General Washington lives; and as he will be appointed President, jealousy on this head vanishes. The plan once adopted, difficulties will lessen. 9. states can alter easier than 13 agree. With respect to Rhode island, my opinion is that she will join speedily. She has paid almost all her debts by a sponge, and has more to gain by the adoption than any other state. It will enable us to gain friends, and to oppose with force the machinations of our enemies. Yours &c.
